Citation Nr: 0621188	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in April 2005.


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
or for many years thereafter; any current tinnitus is not 
otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A February 2004 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that this letter was sent to the appellant prior to the April 
2004 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The February 2004 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter expressly notified the appellant of the need to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2006 letter was sent to the veteran 
providing such notice.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records (SMRs) and Marine separation 
document.  There is no indication of any available 
outstanding records, identified by the appellant, which have 
not been obtained.  All previous VA examinations relevant to 
the veteran's claim were obtained and he has been provided a 
VA examination in conjunction with his claim.  The appellant 
has  indicated that he has no additional arguments to submit.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

Although the veteran contends that he served in combat and 
details a number of accounts of such service in support of 
his claim, there is no objective evidence in the record that 
the veteran served in combat.  A review of the claims file 
does not reflect that the veteran received any decorations 
which are indicative of combat service, or any other evidence 
that serves to establish combat service.  However, as will be 
discussed below, the VA examiner accepted the veteran's own 
accounts of heavy combat noise exposure in his evaluation and 
etiological opinion.  Therefore, any error was in favor of 
the veteran and not detrimental to his claim.  For argument 
purposes, and for purposes of this decision only, the Board 
will concede the issue of the veteran's combat service as 
well. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

The veteran contends that his tinnitus began during his 
military service and results from heavy exposure to combat 
noise, including a number of significant landings involving 
battleships, destroyers, and aircraft fire.  A review of the 
SMRs reveals that the veteran did not complain of any 
tinnitus during his entrance and separation physical 
examinations, nor at any other time during service.   

A December 2003 VA audiological consultation report is on 
file and the veteran was provided a March 2005 VA examination 
in connection with his claim.  The results of the March 2005 
VA examination reflect that the veteran was diagnosed as 
having bilateral tinnitus.  The examiner noted that the 
veteran reported an onset date of fifteen years ago.  
Although the VA examiner diagnosed the veteran as currently 
having tinnitus, the examiner concluded that the veteran's 
tinnitus was "less likely as not" a result of the veteran's 
military service.  This conclusion was drawn after a thorough 
interview, examination, and review of the claims file, and 
the report offers a reasonable rationale for the offered 
medical opinion.  Specifically, the examiner found that the 
veteran's SMRs failed to note any complaints of tinnitus at 
both entrance and separation, and there was a significant 
time lapse between discharge and the onset of tinnitus.  

The March 2005 VA audiological report indicates that the 
veteran experienced high risk noise exposure while in combat 
as an infantry man.  The examination report also notes some 
post-service occupational noise exposure from working with a 
grain elevator and as a meat cutter.  Finally, the veteran 
reported a family history of hearing loss.

As was previously discussed, the VA examiner conceded the 
veteran's combat service in his report, and the Board will do 
the same.  The report also notes that the forty-five year 
lapse in time between service and the onset of tinnitus does 
not suggest a direct link between service and the condition.  
The completeness of the VA examiner's review encourages the 
Board to afford the report's conclusions considerable 
probative weight as an expert medical opinion specifically 
addressing the issue of nexus between the veteran's tinnitus 
and his military service.

The veteran was also examined in December 2003 by a VA 
audiologist.  The examiner's report indicates that the 
veteran has suffered from bilateral tinnitus for three to 
four years.  While the report does note the veteran's 
military exposure to noise as well as his post-service 
occupations, there is no specific discussion of etiology.  
Additionally, there was no review of the veteran's SMRs or 
other information on record in the claims file.  Therefore, 
the Board finds that the March 2005 VA examination report is 
more probative on the issue of nexus between the veteran's 
tinnitus and his military service. 

Independent of the March 2005 VA examiner's conclusions, the 
forty-five year lapse in time between the veteran's active 
service and the onset of tinnitus weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet.App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current tinnitus was caused 
by acoustic trauma during service.  The veteran provided a 
great amount of detail regarding his noise exposure during 
WWII, to include a book he wrote, and the VA, in granting his 
service connection for hearing loss, has conceded for 
argument purposes that he suffered some acoustic trauma while 
in combat.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

While the lack of evidence of tinnitus during service is not 
fatal to the veteran's claim, service connection is only 
warranted when the evidence reflects a medically sound basis 
to attribute the post-service tinnitus to injury in service.  
See Hensley, supra.  Thus, service connection cannot be 
granted when the record, as in this case, contains no 
competent medical evidence that attributes the veteran's 
tinnitus to his service.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet.App. 518, 519 (1996); Winsett v. 
West, 11 Vet.App. 420, 424 (1998).

With consideration of the probative March 2005 VA examiner's 
report, the SMRs, the length of time following service prior 
to a recorded diagnosis of tinnitus, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for tinnitus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


 



ORDER

Entitlement for service connection for tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


